DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is continuation application of U.S. patent application Ser. No. 16/055,385, which was filed on Aug. 6, 2018, and is now U.S. Pat. No. 11,096,701, which was is a divisional application of U.S. patent application Ser. No. 14/243,217 which was filed on Apr. 2, 2014, and is now U.S. Pat. No. 10,039,560 which was a divisional application of U.S. patent application Ser. No. 12/950,771, filed Nov. 19, 2010, and is now U.S. Pat. No. 8,801,736.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guenther et al. (US 5,102,415) in view of Dubrul (US 2001/0051810).
 
Referring to claim 1, Guenther discloses an extraction device (Figs. 1-6) for removing a thrombus from within a blood vessel, the extraction device comprising: 
a flexible outer sheath 1 (Figs. 1-4, col. 3, ln 52-55) defining a first passage between an outer sheath proximal end and an outer sheath distal end (Examiner notes that the specification of Guenther reference discloses that the catheters for inserting into an arteries and vein for removing of blood clots from the arteries and vein, thus, Guenther inherently discloses the catheter is flexible for traverses the tortuous blood vessels (col. 4, ln 39-48)); 
a first inner sheath 2 (Figs. 2-4) movable within the first passage, the first inner sheath defining a second passage between a first inner sheath proximal end and a first inner sheath distal end (col. 3, ln 56-60); and 
a catheter 5 (Fig. 4) movable within the second passage and for extending out of the first inner sheath distal end, the catheter comprising a distal balloon 6 (Fig. 4, col. 4, ln 5-10), wherein the distal balloon expandable to contact an inner surface of the blood 
Guenther discloses the invention substantially as claimed except for disclosing the catheter 5 comprising a second inner sheath expandable to contact an inner surface of the blood vessel to draw thrombus into the first inner sheath to facilitate removing the thrombus from the blood vessel. 
However, in the same field of endeavor, which is an extraction device for removing a thrombus from within a blood vessel (para [0002]), Dubrul discloses conventional balloon can deform and slide past the obstruction because of the smoothness of the outer surface of the balloon (para 0053]). To solve this problem, Dubrul proposed providing roughness on the outer surface of the balloon or using an expandable sheath in the form of mesh (Figs. 3 and 5, para [0054]-[0055]). In view of Dubrul’s teachings it would have been obvious to one of ordinary skill in the art to have provided roughness on the outer surface of the balloon of Guenther or substitute the balloon catheter 5 of Guenther with the expandable mesh as suggested by Dubrul to ensure that the balloon catheter 5 of Guenther does not slide past the obstruction.

Referring to claim 2, Guenther/Dubrul discloses the extraction device of claim 1 wherein the first inner sheath is comprised of a suitable mesh material (Guenther: Fig. 2 shows the receptacle 3 has a mesh structure 3’; col. 5, ln 51-52: “The fabric or mesh structure 3' may be constructed of spring wires or of synthetic material monofilaments.”)

Referring to claim 3, Guenther/Dubrul discloses the extraction device of claim 1 wherein the second inner sheath is comprised of a suitable mesh material (Dubrul discloses the expandable sheath is in the form of mesh (Figs. 3 and 5, para [0054]-[0055]), thus, Guenther as modified by Dubrul discloses the second inner sheath is in the form of mesh). 

Referring to claim 4, Guenther/Dubrul discloses the extraction device of claim 1, wherein the first inner sheath 2 expands to contact an inner surface of the blood vessel (Guenther: col. 3, ln 65 – col. 4, ln 5: “FIG. 3 shows the intermediate catheter 2 of FIG. 2 inserted into the outer catheter 1 of FIG. 1, whereby the receptacle 3 protrudes from the distal end 1c of the outer catheter 1, so that the expanded diameter of the receptacle is larger than the diameter of the outer catheter for fitting against the inner walls of a blood vessel 9.”)

Referring to claim 5, Guenther/Dubrul discloses the extraction device of claim 1 wherein the first inner sheath 2 moves through the outer sheath in a collapsed configuration (Guenther: col. 3, ln 65 – col. 4, ln 5 is reproduced above).

Referring to claim 6, Guenther/Dubrul discloses the extraction device in accordance with claim 1, wherein the first inner sheath 2 is self-expandable to an expanded configuration to conform to an inner surface of the blood vessel (Guenther: col. 3, ln 65 – col. 4, ln 5 is reproduced above).

Referring to claim 9, Guenther discloses an extraction device for removing a thrombus from within a blood vessel, said extraction device comprising: 
a flexible outer sheath 1 (Figs. 1-4, col. 3, ln 52-55) defining a first passage between an outer sheath proximal end and an outer sheath distal end (Examiner notes that the specification of Guenther reference discloses that the catheters for inserting into an arteries and vein for removing of blood clots from the arteries and vein, thus, Guenther inherently discloses the catheter is flexible for traverses the tortuous blood vessels (col. 4, ln 39-48)); 
a first inner sheath 2 (Figs. 2-4) movable within the first passage, the first inner sheath defining a second passage between a proximal end (the portion near connector 4 as shown in Fig. 2) and a distal end 3 (Fig. 2, col. 3, ln 56-60), the first inner sheath moveable in a radial direction between a collapsed configuration and an expanded configuration along a length of the first inner sheath defined between the proximal end and the distal end (col. 3, ln 65 – col. 4, ln 5: “FIG. 3 shows the intermediate catheter 2 of FIG. 2 inserted into the outer catheter 1 of FIG. 1, whereby the receptacle 3 protrudes from the distal end 1c of the outer catheter 1, so that the expanded diameter of the receptacle is larger than the diameter of the outer catheter for fitting against the inner walls of a blood vessel 9.”); and 
a catheter 5 (Fig. 4) movable within the second passage and for extending out of the first inner sheath distal end, the catheter comprising a distal balloon 6 (Fig. 4, col. 4, ln 5-10), wherein the distal balloon expandable to contact an inner surface of the blood vessel to draw thrombus into the first inner sheath 2 to facilitate removing the thrombus from the blood vessel (col. 5, ln 10-24).
Guenther discloses the invention substantially as claimed except for disclosing the catheter 5 comprising a second inner sheath expandable to contact an inner surface 
However, in the same field of endeavor, which is an extraction device for removing a thrombus from within a blood vessel (para [0002]), Dubrul discloses conventional balloon can deform and slide past the obstruction because of the smoothness of the outer surface of the balloon (para 0053]). To solve this problem, Dubrul proposed providing roughness on the outer surface of the balloon or using an expandable sheath in the form of mesh (Figs. 3 and 5, para [0054]-[0055]). In view of Dubrul’s teachings it would have been obvious to one of ordinary skill in the art to have provided roughness on the outer surface of the balloon of Guenther or substitute the balloon catheter 5 of Guenther with the expandable mesh as suggested by Dubrul to ensure that the balloon catheter 5 of Guenther does not slide past the obstruction.

Referring to claim 10, Guenther/Dubrul discloses the extraction device in accordance with claim 9, wherein the first inner sheath is self-expandable to the expanded configuration to conform to an inner surface of the blood vessel (Guenther: col. 3, ln 65 – col. 4, ln 5 and col. 4, ln 20-36)

Referring to claim 11, Guenther/Dubrul discloses the extraction device in accordance with claim 9, wherein, with the first inner sheath 2 extended from the distal end of the outer sheath 1, the first inner sheath in the expanded configuration contacts an inner surface of the blood vessel (Guenther: col. 3, ln 65 – col. 4, ln 5: “FIG. 3 shows the intermediate catheter 2 of FIG. 2 inserted into the outer catheter 1 of FIG. 1, whereby the receptacle 3 protrudes from the distal end 1c of the outer catheter 1, so that the expanded diameter of the receptacle is larger than the diameter of the outer catheter for fitting against the inner walls of a blood vessel 9.”)

Referring to claim 12, Guenther/Dubrul discloses the extraction device in accordance with claim 9, wherein the first inner sheath in the expanded configuration is configured to retain the thrombus to facilitate removal of the thrombus from within the blood vessel (Guenther: col. 5, ln 18-20). 

Referring to claim 13, Guenther/Dubrul discloses the extraction device in accordance with claim 9, wherein the first inner sheath 2 in the collapsed configuration is movable through the outer sheath 1 (Guenther: col. 3, ln 65 – col. 4, ln 5: “FIG. 3 shows the intermediate catheter 2 of FIG. 2 inserted into the outer catheter 1 of FIG. 1, whereby the receptacle 3 protrudes from the distal end 1c of the outer catheter 1, so that the expanded diameter of the receptacle is larger than the diameter of the outer catheter for fitting against the inner walls of a blood vessel 9.”)

Referring to claim 14, Guenther/Dubrul discloses the extraction device in accordance with claim 9, wherein the first inner sheath 2 is comprised of a suitable mesh material (Guenther: Fig. 2 shows the receptacle 3 has a mesh structure 3’; col. 5, ln 51-52: “The fabric or mesh structure 3' may be constructed of spring wires or of synthetic material monofilaments.”)

Referring to claim 15, Guenther/Dubrul discloses the extraction device of claim 9, wherein the second inner sheath is comprised of a suitable mesh material (Dubrul discloses the expandable sheath is in the form of mesh (Figs. 3 and 5, para [0054]-[0055]), thus, Guenther as modified by Dubrul discloses the second inner sheath is in the form of mesh).

Claims 7-8 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guenther et al. in view of Dubrul as applied to claim 1 and 9, respectively, above and further in view of Wolobuyev et al. (US 2009/0182370).

Referring to claims 7-8 and 16-17, Guenther/Dubrul discloses the extraction device in accordance with claims 1 and 9 but fails to discloses a first radio opaque marker located at a first position on a circumferential edge of the distal end of the first inner sheath 2 and a second radio opaque marker located at a second position on the circumferential edge of the distal end of the first inner sheath 2 opposing the first position to indicate whether the distal end of the first inner sheath is in one of an expanded configuration and a convergent configuration and wherein the first position and the second position are located on a line defining a diameter of the first inner sheath with the first inner sheath in an expanded configuration. 

Again referring to claims 7-8 and 16-17, however, in the same field of endeavor, which is a catheter system for performing a procedure in a blood vessel, Volobuyev discloses a plurality of radio opaque markers are located at the distal end of outer catheter 50 (markers 54 and 55 as shown in Fig. 6, which is reproduced below) and 

    PNG
    media_image1.png
    378
    538
    media_image1.png
    Greyscale

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,096,701 (hereinafter “the patent”). The difference between claim 1 of the present application and claim 9 of the patent lies in the fact that claim 9 of the patent further discloses the first inner sheath is an expandable inner sheath (col. 9, ln 61) and the catheter comprising a tube comprising a plurality of apertures (col. 9, ln 29-30) and is thus much more specific. The more specific anticipates the broader. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially claimed the same invention.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,096,701. Claim 9 of the patent discloses the expandable first inner sheath comprises a mesh material (col. 10, ln 1-3).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, which is dependent on claim 9, of U.S. Patent No. 11,096,701.
Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, which is dependent on claim 15, which is in turn dependent on claim 9 of U.S. Patent No. 11,096,701.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,096,701 (hereinafter “the patent”). The 
Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, which is dependent on claim 15, which is in turn dependent on claim 9 of U.S. Patent No. 11,096,701.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, which is dependent on claim 9, of U.S. Patent No. 11,096,701.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, which is dependent on claim 9, of U.S. Patent No. 11,096,701.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771